Matter of Romano v New York City Hous. Auth. (2014 NY Slip Op 06922)
Matter of Romano v New York City Hous. Auth.
2014 NY Slip Op 06922
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13223 402336/12

[*1] In re Gina Romano, Petitioner-Appellant, —
vThe New York City Housing Authority, et al., Respondents-Respondents.
Steven Banks, The Legal Aid Society, New York (Alan Canner of counsel), for appellant.
Kelly D. MacNeal, New York City Housing Authority, New York (Andrew M. Lupin of counsel), for respondents.
Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered June 26, 2013, which denied the petition to vacate the determination of respondent New York City Housing Authority, dated August 1, 2012, terminating petitioner's tenancy, unanimously affirmed, without costs.
The record shows that investigators discovered petitioner's son, without his shirt or shoes on, in the apartment. The son told investigators that petitioner had let him the day before when he went there to pick up clothing, which he stored there, and that he decided to spend the night (see Matter of Liverman v New York City Hous. Auth., 118 AD3d 580 [1st Dept 2014]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see Matter of Horne v New York City Hous. Auth., 113 AD3d 575 [1st Dept 2014]). Petitioner allowed her son, who had stabbed someone to death while he was an authorized occupant in her apartment, to enter the apartment after he had been excluded. Although the penalty imposed will likely have significant adverse consequences for petitioner, the other residents of the development should not be placed at risk by the criminal activities of petitioner's [*2]son (see Featherstone v Franco, 95 NY2d 550, 555 [2000]; Matter of Cruz v New York City Hous. Auth., 106 AD3d 631 [2013]; Gibbs, 82 AD3d at 413).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK